 Case 19-22020       Doc 206    Filed 03/06/20 Entered 03/06/20 11:45:48      Desc Main
                                 Document     Page 1 of 4




Dated: March 06, 2020
The following is SO ORDERED:


                                                 ________________________________________
                                                              Paulette J. Delk
                                                    UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION



In re                                        )
                                             )
CAH ACQUISITION COMPANY 11, LLC              )    Case Number 19-22020 PJD
                                             )
                                             )    Chapter 11
                     Debtor.                 )

       ORDER GRANTING EX PARTE MOTION TO WITHDRAW MOTION FOR
ENTRY OF AN ORDER (A) APPROVING THE SALE OF SUBSTANTIALLY ALL OF
THE DEBTOR’S ASSETS FREE AND CLEAR OF ALL LIENS, INTERESTS, CLAIMS
  AND ENCUMBRANCES PURSUANT TO SECTION 363 OF THE BANKRUPTCY
   CODE; (B) AUTHORIZING DEBTOR’S ASSUMPTION AND ASSIGNMENT OF
     CERTAIN UNEXPIRED LEASES AND EXECUTORY CONTRACTS AND
 DETERMINING CURE AMOUNTS AND APPROVING DEBTOR’S REJECTION OF
THOSE UNEXPIRED LEASES AND EXECUTORY CONTRACTS WHICH ARE NOT
 ASSUMED AND ASSIGNED PURSUANT TO SECTION 365 OF THE BANKRUPTCY
CODE; (C) APPROVING BID AND SALE PROCEDURES; (D) WAIVING THE 14-DAY
STAY PERIODS SET FORTH IN BANKRUPTCY RULES 6004(H) AND 6006(D); AND
                    (E) GRANTING RELATED RELIEF


         THIS MATTER came before the Court on for consideration upon the ex parte motion of

CAH Acquisition Company 11, LLC (the “Debtor”) filed pursuant to TNWD LBR 9003-seeking
                                         Page 1 of 4

EFC 4812-6937-2598
2947847-000001
    Case 19-22020          Doc 206       Filed 03/06/20 Entered 03/06/20 11:45:48              Desc Main
                                          Document     Page 2 of 4



the entry of an order modifying the Order Approving Bidding and Sale Procedures and Bid

Protections for (a) Sale of Substantially all of the Debtor’s Assets Free and Clear of all Liens,

Claims, Encumbrances, and Interests, (b) the Possible Assumption and Assignment, or

Rejections of Certain Executory contracts and Unexpired Leases and (c) Related Relief entered

by the Court on February 19, 2020 (the “Bidding Procedures Order”) [Dk No. 195].

           Upon consideration of the motion [Dk No.202], the COURT HEREBY FINDS, AND IT

IS ORDERED:

           1.        This Court has jurisdiction over this matter and over the property of Debtor and

its bankruptcy estate pursuant to 28 U.S.C. §§ 157 and 1334.

           2.        This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

           3.        On February 7, 2020, the Debtor filed its Motion for Entry of an Order (a)

Approving the Sale of Substantially all of the Debtor’s Assets Free and Clear of all Liens,

Interests, Claims and Encumbrances, (b) Authorizing Debtor’s Assumption and Assignment of

Certain Unexpired Leases and Executory Contracts and Determining Cure Amounts and

Approving Debtor’s Rejection of those Unexpired Leases and Executory Contracts which are not

Assumed and Assigned Pursuant to Section 365 of the Bankruptcy Code, (c) Approving Bid and

Sale Procedures, (d)Waiving the 14 Day Stay Periods set forth in Bankruptcy Rules 6004(h) and

6006(d), and (e) Granting Related Relief (the “Sale Motion”)1 pursuant to which the Debtor

requested authority to sell substantially all of the assets of the Debtor to the highest and best

bidder subject to the process outlined herein [Dk No. 179].


1
    All defined terms used herein shall have the same meaning as set out in the Sale Motion.
                                                     Page 2 of 4

EFC 4812-6937-2598
2947847-000001
    Case 19-22020          Doc 206     Filed 03/06/20 Entered 03/06/20 11:45:48          Desc Main
                                        Document     Page 3 of 4



         4.          Approval of the Sale Motion is currently set for March 17, 2020 in accordance

with the order entered by the Court approving Bidding Procedures [Dk No. 195].2

         5.          Pursuant to the Expedited Motion filed by the Debtor [Dk No. 180], an order was

entered Approving Bidding and Sale Procedures and Bid Protections for (a) Sale of Substantially

all of the Debtor’s Assets Free and Clear of all Liens, Claims, Encumbrances, and Interests, (b)

the Possible Assumption and Assignment, or Rejections of Certain Executory contracts and

Unexpired Leases and (c) Related Relief on February 19, 2020 (the “Bidding Procedures Order”)

[Dk No. 195].

         6.          Subsequent to the entry of the Bidding Procedures Order, the Debtor has

disclosed that an unforeseen issue has arisen in connection with the Stalking Horse Bid resulting

in the filing of a motion to withdraw the Sale Motion.

         7.          The Debtor has expressed its intent to continue to negotiate with the Proposed

Buyer to reach an agreement on a new Asset Purchase and Sale Agreement, it is necessary to

modify and terminate the existing Sale Deadlines and Dates which shall be, at a later date,

established pursuant to a revised Sale Motion to be submitted to the Court for approval.

         8.          Withdrawal of the Sale Motion is approved subject to the continued validity of the

Bidding Procedures, as previously approved, as modified by order of the Court.

         IT IS SO ORDERED.




2
  The Debtor is filing simultaneously herewith a motion [Dk No. 203] seeking modification of the Bidding
Procedures which will terminate the existing date of the Sale Hearing.
                                                 Page 3 of 4

EFC 4812-6937-2598
2947847-000001
 Case 19-22020         Doc 206   Filed 03/06/20 Entered 03/06/20 11:45:48   Desc Main
                                  Document     Page 4 of 4



Submitted for Entry:


BAKER DONELSON BEARMAN
CALDWELL & BERKOWITZ, PC

/s/ E. Franklin Childress, Jr.
E. Franklin Childress, Jr. (Bar No. 07040)
165 Madison Avenue, Suite 2000
Memphis, Tennessee 38103
Telephone: (901) 577-2147
Email: fchildress@bakerdonelson.com

Attorneys for CAH Acquisition Company 11, LLC


         Serve: Matrix




                                             Page 4 of 4

EFC 4812-6937-2598
2947847-000001
